273 So. 2d 474 (1973)
In re W. B. DAVIS HOSIERY MILL, INC.
v.
WORD LUMBER CO., INC.
Ex parte W. B. Davis Hosiery Mill, Inc.
SC 232.
Supreme Court of Alabama.
February 22, 1973.
W. M Beck, Sr., Fort Payne, for petitioner.
FAULKNER, Justice.
Petition of W. B. Davis Hosiery Mill, Inc. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in W. B. Davis Hosiery Mill, Inc. v. Word Lumber Co., Inc., 49 Ala.App. 492, 273 So. 2d 469.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.